In each of these cases, the evidence authorized the defendant's conviction of the offense of operating a lottery.
                       DECIDED SEPTEMBER 19, 1942.
The defendants were charged in separate accusations with operating a lottery, known as the "number game," but were tried together by the judge, presiding without the intervention of a jury. On the trial it was stipulated by counsel for the State and the defendants that there was in operation in Fulton County, Georgia, on the date of the arrest of the accused and the date alleged in the accusations, a lottery known as the "number game." It was further set forth in detail in the stipulation how the lottery was operated: "that officer J. E. Helms is qualified to testify as to the operation of the lottery in its manner and method of operation;" and that the defendants deny any participation in the lottery. Both defendants were adjudged guilty; and subsequently their certioraries were overruled in the superior court, and those judgments are assigned as error.
It is contended by counsel for the accused that the evidence showed that the alleged lottery book was such a book that "could have been used in the dry-cleaning business as claimed by the plaintiffs in error." The evidence for the State authorized the judge to find that the book found in the possession of the two defendants was a book used in the operation of the lottery. The accused introduced no evidence, and their statements to the judge that the book was used in the dry-cleaning business in which they were employed were evidently rejected by the judge. The overruling of the certioraries was not error.
Judgments affirmed. MacIntyre and Gardner, JJ., concur. *Page 26